As filed with the Securities and Exchange Commission on April 3, 2008 Registration No.333-130114 SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Post-Effective Amendment No. 9 to FormS-11 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Hines Real Estate Investment Trust, Inc. (Exact name of registrant as specified in governing instruments) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (888)220-6121 (Address, including zip code, and telephone number, including, area code, of principal executive offices) Charles N. Hazen 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (888)220-6121 (Name and address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Judith D. Fryer, Esq. Greenberg Traurig, LLP 200 Park Avenue New York, New York 10166 (212) 801-9200 Approximate date of commencement of proposed sale to the public:as soon as practicable after this registration statement becomes effective. If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.þ333-130114 If delivery of the prospectus is expected to be made pursuant to Rule434, check the following box.o TABLE OF CONTENTS Item 36. Financial Statements and Exhibits SIGNATURES Consent of Deloitte & Touche LLP Explanatory Note:This Post-Effective Amendment No.9 is filed pursuant to Rule462(d) under the Securities Act solely to add certain exhibits not previously filed with respect to such Registration Statement. Item36. Financial Statements and Exhibits (b)Exhibits: Exhibit No. Description 23 .1 Consent of Deloitte& Touche LLP II-1 SIGNATURES Pursuant to the requirements of the Securities Act, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-11 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Houston, state of Texas on April3, 2008. Hines Real Estate Investment Trust, Inc. By: /s/ Charles N. Hazen Charles N. Hazen President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date * Chairman of the Board of Directors April3, 2008 Jeffrey C. Hines * President and Chief Executive Officer April3, 2008 Charles N. Hazen /s/ Sherri W. Schugart Chief Financial Officer April3, 2008 Sherri W. Schugart * Vice President- Finance; Treasurer and Secretary April3, 2008 Frank R. Apollo /s/ Ryan T. Sims Chief Accounting Officer April 3, 2008 Ryan T. Sims * Director April 3, 2008 C. Hastings Johnson * Director April 3, 2008 Charles M. Baughn * Director April 3, 2008 George A. Davis * Director April 3, 2008 Thomas A. Hassard * Director April3, 2008 Stanley D. Levy /s/ Paul B. Murphy Jr. Director April 3, 2008 Paul B. Murphy Jr. *By: /s/ Sherri W. Schugart Sherri W. Schugart Attorney-in-fact II-2 EXHIBIT INDEX Exhibit No. Description 23 .1 Consent of Deloitte& Touche LLP
